Citation Nr: 0334023	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of coronary artery disease post myocardial 
infarction, rated as 30 percent disabling from April 1, 1996.

2.  Evaluation of coronary artery disease post myocardial 
infarction, rated as 60 percent disabling from April 30, 
2002.

3.  Evaluation of hypertension, rated as 10 percent disabling 
from January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1978.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona had rated hypertension as 10 
percent disabling prior to a November 1996 rating decision, 
at which time it switched the veteran's Diagnostic Code from 
7101 to 7005 and rated coronary artery disease with 
hypertension, status post myocardial infarction as 30 percent 
disabling, effective from September 5, 1995.  (The Board 
notes that in the body of the decision, the agency of 
original jurisdiction clearly established an effective date 
of September 8, 1995.  However, September 5, 1995 was noted 
in the evaluation line.  The Board concludes that the 
September 5, 1995 date was a harmless typographic error that 
did not affect payment of monetary benefits.)  The veteran 
appealed.  In February 1998, the RO found clear and 
unmistakable error in its November 1996 rating decision and 
assigned a 100 percent rating for the disability from 
September 8, 1995 and a 30 percent rating effective from 
April 1, 1996.  

In September 2002, the RO assigned the veteran a separate 10 
percent rating for hypertension under Diagnostic Code 7101, 
effective from January 12, 1998.

Also in September 2002, the RO increased the rating for 
coronary artery disease post myocardial infarction from 30 to 
60 percent, effective from April 30, 2002.  

A hearing was held at the RO before the undersigned member of 
the Board of Veterans' Appeals (Board) in December 1998.  The 
Board remanded the case to the RO in March 1999.

FINDINGS OF FACT

1.  The veteran had a myocardial infarction in September 
1995.

2.  The veteran has had angina on moderate exertion since 
April 1996.

3.  The veteran's diastolic pressures are not predominantly 
110 or more, and his systolic readings are not predominantly 
200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating effective from 
April 1996 and continuing through the present for coronary 
artery disease post myocardial infarction have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.104, 
Diagnostic Code 7005 (1997).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension from January 12, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2003), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the rating decisions, 
statements of the case, March 1999 Board remand, and April 
and September 2002 VCAA letters to the veteran.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  VA examination reports and VA and private medical 
records have been requested and obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, VA's development and adjudication of the veteran's 
claim was consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Analysis

In this case, the veteran has a 100 percent rating for 
coronary artery disease post myocardial infarction effective 
from September 8, 1995.  He had chest pain for a couple of 
days before that according to private medical records dated 
in September 1995, and was diagnosed as having a myocardial 
infarction.  There is no higher rating than 100 percent under 
the rating schedule.

Under Diagnostic Code 7005 as it existed until January 18, 
1998, during and for 6 months after acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., a 100 percent rating is warranted.  After 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded, a 100 percent rating is warranted.  A 60 percent 
rating is warranted if following typical history of acute 
coronary occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not precluded.  

The veteran was assigned a 100 percent rating through April 
1, 1996 under the 6 month clause of old Diagnostic Code 7005.  

The evidence shows that from April 1, 1996 on, the veteran 
meets the criteria for a 100 percent rating under old 
Diagnostic Code 7005.  The evidence shows:  A diagnosis of 
coronary artery disease with persistent angina unchanged in 
April 1996; Shortness of breath and chest pain similar to 
anginal episodes described during a previous cardiology 
evaluation in July 1996; A July 1999 Circadian stress test 
which was nonischemic, with no angina, and deconditioned, 
METS 2.0-2.5(the stress test had been delayed until the 
veteran was cleared to perform it by his private physician 
because when he went for it, he reported a 4-day history of 
nausea, chest pain, and pain in his arms); Complaints of 
shortness of breath and chest pain precipitating a December 
1999 VA hospitalization, with a discharge diagnosis of 
atypical chest pain; a diagnosis of unstable angina in May 
2001, when the veteran reported a long history of 
intermittent episodes of chest pain dating back to 1995; A 
diagnosis of unstable chest pain syndrome in October 2001, 
when he had been admitted to rule out myocardial infarction; 
That the veteran reported some decrease in chest pain 
frequency in November 2001, after a stent had been placed in 
May 2001; And a February 2002 history of taking several 
nitroglycerin per week.

Ultimately, the Board is unconvinced that the disability has 
materially changed.  

In May 1998, the VA examiner noted the "frequency with which 
anginal episodes have been precipitated...:  Unfortunately, 
the examiner inadequately described the frequency and the 
circumstances leading to the angina.  

In May 2001, a private examiner reported that there was 
unstable angina and that he continued to have episodes of 
chest pain at rest.  

In April 2002, it was noted that he had chest pain every day, 
with or without activity.  Although the METS level estimate 
was 5 (due to inability to conduct a stress test), it was 
noted that he would be comfortable at rest and light daily 
activities.  This certainly gives the appearance that more 
than light daily activities would be precluded.  Whether the 
examiner meant light manual labor is not known or clearly 
established elsewhere in the record.  The Board has doubt as 
to the degree of impairment, and such doubt is resolved in 
favor of the veteran.  

The evidence shows that the veteran has been having angina on 
moderate exertion since April 1996.

In light of this, the 100 percent rating under the old rating 
criteria should continue.  The adjustment in the rating 
schedule which became effective January 18, 1998 does not 
result in a reduction at this time.  38 U.S.C.A. § 1155.  

Separate Rating -- Hypertension

Hypertension is no more than 10 percent disabling under the 
new rating schedule effective from January 12, 1998.

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that became 
effective January 12, 1998, (new criteria), a 60 percent 
evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  When diastolic pressure is 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  A 20 percent evaluation is assigned when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more. When diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.

In this case, the evidence of record does not show diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  For example, the veteran's blood 
pressure was 125/70 on VA examination in May 1998, 160/99 on 
VA hospitalization in December 1999, 123/50 and 177/89 on 
private evaluations in May 2001, 135/78 on private emergency 
room treatment in February 2002, and 140/38 and 138/78 on 
Kay's Medical Group examination in April 2002. 

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran's coronary artery disease is rated 
as 100 percent disabling.  Moreover, his hypertension has not 
markedly interfered with employment or required frequent 
hospitalizations.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's service-
connected coronary artery disease status post myocardial 
infarction and hypertension.  The evidence does not indicate 
that the veteran has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.


ORDER

A 100 percent rating for coronary artery disease status post 
myocardial infarction is granted, effective from April 1, 
1996, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A disability rating in excess of 10 percent for hypertension 
from January 12, 1998 is denied. 





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

